Citation Nr: 1619458	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for achalasia, also claimed as a stomach condition.

2.  Entitlement to service connection for achalasia, also claimed as a stomach condition.


REPRESENTATION

Veteran represented by:	Jan Dils, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issue of entitlement to service connection for achalasia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for achalasia, claimed as a stomach condition, was last denied in a July 2003 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the July 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for achalasia, also claimed as a stomach condition.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for achalasia, also claimed as a stomach condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen previously denied claims seeking service connection for achalasia, initially claimed as a stomach condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a stomach condition was denied in a July 2003 rating decision because the evidence of record did not show that his diagnosed achalasia was incurred in or related to service.  He did not appeal the denial of the claim or submit new and material evidence within one year and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision included the Veteran's service treatment records and post-service medical records. 

In May 2011, the Veteran submitted his current petition to reopen his service connection claim.  In support of his claim, he submitted a May 2012 private medical examiner's report noting a diagnosis of achalasia.  The private examiner stated the Veteran "would best be placed" into VA's Diagnostic Code 7203, which involves stricture of the esophagus.  See 38 C.F.R. § 4.114.  The private examiner stated the Veteran's condition was "moderate at the 30% level since he can pass some solid foods." 

The Veteran testified at the March 2016 hearing that he had stomach problems in service and first sought treatment at a VA facility in California approximately three years after separation.  He explained that he had been told that those records were lost during an earthquake.  He further testified that he began having stomach problems in service, that they continued after service and increased in severity.  

As service connection for the Veteran's claim was denied because of a lack of a nexus between the Veteran's presently diagnosed achalasia to active duty service, the Board concludes that the Veteran's testimony and the May 2012 private examiner's report stating that the Veteran should be rated at the 30 percent level under the VA rating criteria satisfy the low threshold requirement for new and material evidence.  See Shade, supra.  The Veteran testified that his symptoms began in service and have continued since that time.  The private examiner's report suggests there exists a link between the Veteran's currently diagnosed achalasia and his active duty military service.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for achalasia has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for achalasia, also claimed as a stomach condition, is reopened. 


REMAND

Having reopened the Veteran's claim, the Board finds further development is necessary prior to Board adjudication.

The Veteran testified at his Board hearing that he first began having trouble swallowing food in service.  He also stated that he had problems eating the food provided to the military and would eat off of the military base at restaurants.  An October 1970 service treatment record noted the Veteran's complaints of aches and pains in his back and stomach for one week.  In January 1971, the Veteran complained of stomach cramps.  

He reportedly sought treatment for similar symptoms at a California VA facility within a few years of separation from service.  Although he testified that the records are not available, it does not appear that there is any official confirmation of that.  There is no indication that VA has made efforts to obtain any related records.  

In a December 2011 statement, the Veteran noted that he was granted benefits from the Social Security Administration (SSA) dating since 2007.  It does not appear based on a review of the Veteran's claims folder that there was any attempt made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has stated that he receives ongoing medical care with VA.  His May 2013 Statement of the Case references medical records from the VA Medical Center in Salisbury, North Carolina dated from June 2003 through May 2013.  However, the most recent medical records in the Veteran's claim file are dated May 2003.  On remand, the Veteran's claims file should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

On remand, attempts should be made to obtain any records related to VA treatment dated in the 1970s; VA treatment records from June 2003 to the present and SSA records.  Thereafter, the Veteran should be afforded a VA examination and opinion to determine the etiology of his condition.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain any outstanding VA treatment records from the Sepulveda VA in the 1970s and VA treatment records dated since May 2003 and associate those documents with the Veteran's claims file.

2.  Take all appropriate action to obtain records from SSA regarding the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current stomach or esophageal condition, to include achalasia.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following questions:

(a)  Clearly identify all diagnosed conditions related to the Veteran's diagnosed achalasia and claims of a stomach condition.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed stomach or esophageal condition, to include achalasia, had its onset in service or is etiologically related to the Veteran's active duty military service?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


